DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Kosters (US 2010/0160705 A1) and Rivin (US 2003/0086839 A1).
	Regarding claim 22, Kosters discloses a method for dehydrogenating of alkanes in a given temperature range T in a reactor system, said reactor system comprising a reactor unit arranged to accommodate a catalyst (see Abstract).
Rivin discloses a catalytic mixture is selected from one of the following: wherein the catalytic mixture comprises catalyst particles and ferromagnetic particles that are mixed and treated to provide bodies of catalytic mixture, said bodies having a predetermined ratio between catalyst and ferromagnetic particles, wherein said catalytic mixture comprises bodies of catalyst particles mixed with bodies of ferromagnetic material, wherein the smallest outside dimension of the bodies is in the order of about 1-2 mm or larger, or said ferromagnetic material comprises one or more ferromagnetic macroscopic supports susceptible for induction heating, wherein said one or more ferromagnetic macroscopic supports are ferromagnetic at temperatures up to an upper limit of the given temperature range T, wherein said one or more ferromagnetic macroscopic supports is/are coated with an oxide and wherein the oxide is impregnated with catalyst particles (see figures 2 and 3 and paragraphs 0019-0029).

	Claims 23-27 depend on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774